July 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       CHRISTINE E. REULE, Appellant

NO. 14-11-00602-CV                          V.

                 COLONY INSURANCE COMPANY, Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of APPELLEE, signed
April 6, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

      We order APPELLANT to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.